OFFICE   OF THE ATTORNEY      GENERAL    OF TEXAS

                               AUSTIN




Honomblm John D. RI&
Coulerloner,  Bureau of Labor Stiatlrtios
Aurria, Poser
Dam Sir:




                                                    II onApril 24,
                                                     r towa la ImuA             .
                                                      or    mom     that
                                                    8lp p lp
                                                           80mid



o p la lo
       lu+ntha
Atiial. 1573 of
1573, Panal Coda,
                                            r 8!Aplayeaof any PtWWA,
                                             rartrr 8mplot a4 0hila
                                              hbm in or bout w




               Xn Speare v. City of San Antonia,     223    9.Y. 166, lt
we6 selQ      by the 3uprear Court ot Terasr
               “l%ofa 16 but ona rulr of OOn8tZ’UOt~OA,       aAd     that I#
          that the Lep,islatirrintent ram8 &OV8rZIem
Hoaorable John Ii. kee4,        p8ge 2



    _. _. Thus  _. * statute. . *roulQ
to   it8  lcfenaec aaope    lte gOnera              purpose,    end   Oh8   8Ad QC
object sou&t tu be e i telnmd , all              of %&lob are osttere             OS
leglrlnti*a     Lnt*nt.
            The pnreaoeat 6~11 wh!~oh Jrttole  1573, eupP~,
emnireatlg *‘wht to prerrat woe injury to ehlldrrn under
15 yenta of ngc< remultl~   frmi the oooupetion   3f lm&
children  la UAAS~ labor Ln or sbmt faotorler,      rille,
rorkehops     and lronarlea,      thle     regmrdleee      of   the rim      bi
the oity or town in ublah luob lpeollisd    setablirhAeAtA
might be situated.    The alar at  the city ox' town in *hioh
eueh lotabllehmrtit 8i&ht  be eltoa%oQ eouid hate 110 off+
on the evil sopght to ba prerenQe4 lo this r88plOtr The
uorur ". . . or in reosrager              rervlor     In towns or oltira
or sore     then 15,000    po Alatioa.         . . .* l~ply only to t&o
llaplO$Wsnt    OS 8UOh    Ohi P dr8A     :A   A8#88ng8r    88rviOO     iA   tURAA
or altlea     of 100m      15,000 popoleblon,
                         then                  laoordlw %a the
preer~l~    redera   oeaeua.    Wml~er tly the 1r&l. ttirr OOA-
~*:uerra met weeenger      rerrlor -is oft&e* or towlu hetin&
TVpOplet:OA     0s AOre theA x5s000   WnU WI8  hiD43erOUb tiem
IA oft188 havhg a lewer       pepaletioab     By 80 llnltio(c        Bh%r
feature  of the Aot thaw effect    la to p&&t     tha l  aplO~ojrrat
at ohildren onder 15 fears OS ofid lo mesee~er         aenlor         Jm
tome &ohg     a populetlaa of 15,000 br Letr.
A0 Oitt AOr'tiOUD :A &m       &oOty    bsViIl& l
more than 15,000, ohil6ren uader the age
lawfully be empleefed in 0ee#eager rervloe Ln eAY slty or
tOWA :A BFOUA COAAtY.   However, rash oblldren uy mot bo
amlored to labor fa’mw f6OtO?y, alUs wmbbop or bundrF




                                                                             COMMIl76L




.    - .